Pre-Tax



[a10292013peppretaxagr_image1.gif]    






PARTNERSHIP EQUITY PROGRAM
Participant Purchased RSUs, Company Matching RSUs
and Company Matching Option Agreement




AGREEMENT, by and between CVS Caremark Corporation, a Delaware corporation (the
“Company”), and ____________ (“Participant”), effective on ___________, herein
after known as the “Grant Date” (this “Agreement”).
WHEREAS, Participant has been selected as an employee eligible to invest under
the Company's Partnership Equity Program (the “PEP”) and has elected in the
Participant’s Election Form to invest $________ in the PEP, subject to the terms
and conditions set forth in the PEP and in this Agreement;
WHEREAS, the Company desires to provide Participant with written evidence
acknowledging Participant's investment under the PEP through Purchased RSUs and
the corresponding grant of Company Matching RSUs and a Company Matching Option
under the PEP.
WHEREAS, the provisions of the PEP and the Company's 2010 Incentive Compensation
Plan (the “ICP”) are hereby incorporated by reference and shall have the same
force and effect as though fully set forth herein; Participant hereby
acknowledges receipt of a copy of the PEP and the ICP at the time of receipt of
this Agreement and agrees to be bound by such provisions (as presently in effect
or hereafter amended); if any provision of this Agreement is inconsistent with a
provision of the PEP or the ICP, the terms of the PEP and/or the ICP, or any
successor thereto, shall control; capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the PEP or the ICP, as the
case may be; and on the Grant Date specified above, the Fair Market Value (the
“FMV”) of a share of CVS Caremark Common Stock (“Stock”) equals $____, which is
the closing price on such date.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties hereto agree as follows:


I. PARTICIPANT PURCHASED RSUs AND COMPANY MATCHING RSUs
(A)    Participant Purchased RSUs. The Company has received from Participant a
completed Election Form authorizing the Company to apply designated future
compensation of $_____ to the purchase of Participant Purchased RSUs on the
Grant Date under the PEP, and the Company has accordingly credited Participant’s
Account under the PEP with the Participant Purchased RSUs. The Participant
Purchased RSUs (including any Participant Purchased RSUs credited to Participant
pursuant to Section I(C)(ii)) shall be fully vested at all times.
(B)    Crediting of Company Matching RSUs. As of the Grant Date, the Company
hereby awards the Participant, subject to the terms and conditions set forth and
incorporated in this Agreement and the PEP, _____ Company Matching RSUs.
(C)
Additional Transactions in Participant Accounts.

(i)
Each Participant Purchased RSU and Company Matching RSU represents a right to a
future payment of one share of Stock, subject to applicable tax withholding.

(ii)
To the extent that dividends are declared and paid on shares of Stock while the
Participant Purchased RSUs and Company Matching RSUs remain outstanding and
prior to a Settlement Date (as defined below), the Company shall credit to
Participant’s Purchased RSU account and Company Matching RSU account (as
applicable) an additional number of Participant Purchased RSUs and Company
Matching RSUs calculated by multiplying (a) the amount of dividend per share of
Stock paid by the Company’s Board of Directors by (b) the number of Participant
Purchased RSUs and Company Matching RSUs held by Participant on the record date
of such dividend, and dividing the product by (c) the FMV of a share of Stock on
such dividend payment date.


1
    
    

--------------------------------------------------------------------------------

Pre-Tax



(iii)
Provided, however, that if such dividend is paid prior to the Vesting Date of
Participant Purchased RSUs and/or the Company Matching RSUs, as set forth in
Section I (D) below, Participant shall not be entitled to any payment in respect
of such dividend unless Participant is still employed by the Company on such
dividend payment date.

(iv)
Participant hereby agrees that, prior to the Settlement Date, the Company may
withhold from the dividend equivalent amounts described to in Section I(C)(ii)
amounts sufficient to satisfy the applicable tax withholding in respect of such
dividend equivalent payments, as applicable.

(D)    Vesting of Company Matching RSUs.    Subject to the terms and conditions
of the PEP and this Agreement, and to Participant’s continued employment through
such date, the Company Matching RSUs, and the dividend equivalent amounts
attributed to same, shall vest on the fifth (5th) anniversary of the Grant Date.
(E)    Settlement.     
(i)
A “Settlement Date” shall mean the date shares of Stock are delivered to
Participant pursuant to this Agreement.

(ii)
Within fifteen (15) days following the earliest of the fifth (5th) anniversary
of the Grant Date, Participant’s death, termination of employment due to
Participant’s total and permanent disability (as defined in the Company’s
Long-Term Disability Plan, or, if not defined in such plan, as defined by the
Social Security Administration), or a Change in Control, Participant shall be
entitled to receive and the Company shall deliver to Participant the total
number of shares of Stock (giving effect to Sections I(C)(ii) and I(C)(iv))
underlying the Company Matching RSUs vested as of such date. Notwithstanding the
foregoing, no shares of Stock shall be delivered upon termination of employment
unless such termination of employment is considered a “separation from service”
(within the meaning given of Treasury Regulation §1.409A-1(h) or successor
guidance thereto).

(iii)
Subject to the rules promulgated by the Committee, the terms of the CVS Caremark
Deferred Stock Compensation Plan and Section 409A, Participant may elect to
defer settlement of Participant Purchased or Company Matching RSUs covered by
this Agreement.



II.    COMPANY MATCHING OPTION
(A)    Grant of Option. The Company hereby awards and evidences the grant to
Participant, subject to the terms and conditions incorporated in this Agreement,
the right, and option, to purchase from the Company ______ shares of Stock, with
an exercise price per share of Stock equal to the FMV of a share of Stock on the
Grant Date, such Company Matching Option to be exercised as hereinafter
provided. The Company Matching Option is a nonqualified option as defined in the
ICP.
(B)    Term of Company Matching Option. The term of this Company Matching Option
shall be for a period of ten (10) years from the Grant Date, subject to the
earlier termination of the Company Matching Option, as set forth in the ICP and
in this Agreement.
(C)     Vesting and Exercise of Company Matching Option
(i)
Prior to its expiration or termination, and except as otherwise provided herein,
the Company Matching Option shall vest and may be exercised by Participant,
provided Participant has maintained continuous employment with the Company or a
subsidiary of the Company from the Grant Date until the applicable vesting date,
within the following time limitations:

a.
On or after three (3) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to one-third (1/3) of the shares of
Stock subject to the Company Matching Option;

b.
On or after four (4) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to an aggregate of two-thirds (2/3) of
the shares of Stock subject to the Company Matching Option; and

c.
On or after five (5) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to all of the shares of Stock subject to
the Company Matching Option.

(ii)
The Company Matching Option, subject to the provisions of the ICP, shall be
exercised by submitting a request to exercise to the Company’s stock option
administrator, in accordance with the Company’s current exercise policies and
procedures, specifying the number of shares of Stock to be purchased, which
number may not be less than one hundred (100) shares of Stock (unless the number
of shares


2
    
    

--------------------------------------------------------------------------------

Pre-Tax



of Stock purchased is the total balance which is then exercisable). Unless the
Company, in its discretion, establishes “cashless exercise” procedures and
permits Participant entitled to exercise the Company Matching Option to utilize
such “cashless exercise” procedures, Participant so exercising all or part of
this Company Matching Option shall, at the time of exercise, tender to the
Company cash or cash equivalent for the aggregate exercise price of the shares
of Stock Participant has elected to purchase or certificates for shares of Stock
of the Company already owned by Participant for at least six (6) months with an
aggregate FMV at least equal to the aggregate exercise price of the shares of
Stock Participant has elected to purchase, or a combination of the foregoing.
(D)    Company Matching Option Expiration. The Company Matching Option shall be
exercisable only as provided above and shall expire at the close of business on
the the tenth (10th)anniversary of its Grant Date or such earlier expiration
date as described in Section III below.


III.    TERMINATION OF EMPLOYMENT AND CHANGE IN CONTROL
(A)    Except as provided in Sections III(B)-(G) below, if, for any reason,
Participant’s employment with the Company and any subsidiary of the Company
terminates, all Company Matching RSUs and the Company Matching Option to the
extent not then vested in accordance with Sections I(D) and II(C)(ii) above
shall be immediately forfeited.
(B)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates by reason of death, Company Matching RSUs and the
Company Matching Option will vest in full as of the date of death and the
Company Matching Option shall be exercisable by the Participant’s executor,
administrator, personal representative or any person or persons who acquired the
Company Matching Option directly from the Participant by bequest or inheritance
during the twelve (12) month period following the date of death, as long as no
government regulations or rules are violated by such accelerated vesting or
exercise period; provided, however, that no Company Matching Option will be
exercisable beyond its original term.
(C)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates by reason of total and permanent disability (as
defined in the Company’s Long-Term Disability Plan, or, if not defined in such
plan, as defined by the Social Security Administration), the Company Matching
RSUs and the Company Matching Option shall vest on a pro rata basis as follows:
(i)
the Company Matching RSUs shall be vested as of Participant’s employment
termination date (which is the last day that the Participant is employed by the
Company or any subsidiary of the Company) shall be equal to the number of
Company Matching RSUs multiplied by the following fraction: (A) the numerator
shall be the whole number of months elapsed since the Grant Date and (B) the
denominator shall be sixty (60). For purposes of this calculation, the number of
months in the numerator in sub-section (A) above shall include any partial month
in which Participant has worked. For example, if the time elapsed between the
Grant Date and the Separation Date is eight months and five days, the numerator
in sub-section (A) above shall be nine.

(ii)
the Company Matching Option shall be vested as of Participant’s employment
termination date with respect to the number of shares of Stock subject to the
Company Matching Option, multiplied by the following fraction: (A) the numerator
shall be the whole number of months elapsed since the Grant Date and (B) the
denominator shall be sixty (60). For purposes of this calculation, the number of
months in the numerator in sub-section (A) above shall include any partial month
in which Participant has worked. For example, if the time elapsed between the
Grant Date and the Separation Date is eight months and five days, the numerator
in sub-section (A) above shall be nine.

(iii)
the vested portion of the Company Matching Option shall be exercisable during
the twelve (12) month period following Participant’s employment termination
date, as long as no government regulations or rules are violated by such
accelerated vesting or exercise period; provided, however, that the Company
Matching Option shall not be exercisable beyond its original term.

(D)    Termination of Employment without Cause. In the event that Participant’s
employment with the Company and any subsidiary of the Company terminates and
Participant receives severance pay pursuant to a written agreement with the
Company, Participant’s Company Matching RSUs and the Company Matching Option to
the extent not vested at the time of the Participant’s employment termination
date but scheduled to vest during the severance period specified in the
agreement providing for severance pay shall continue to vest and settle in
accordance with the schedule set forth in Section I(D) and Section II(C)(i),
respectively, of this Agreement. Participant will be responsible for any
applicable withholding taxes that may become due as of Participant’s employment
termination date. All Company Matching RSUs and the Company Matching Option to
the extent not scheduled to vest during the specified severance period shall be
forfeited as of the Participant’s employment termination date. To the extent
vested, the Company

3
    
    

--------------------------------------------------------------------------------

Pre-Tax



Matching Option shall be exercisable on or before the ninetieth (90th) day
following the last day of the severance period, as long as no government
regulations or rules are violated by such continued vesting or exercise period;
provided, however, that the Company Matching Option shall not be exercisable
beyond its original term.     
(E)    Retirement. “Qualified Retirement” shall mean termination of employment
after attainment of age fifty-five (55) with at least ten (10) years of
continuous service, or attainment of age sixty (60) with at least five (5) years
of continuous service, provided that:  (i) if Participant elects to terminate
his or her employment voluntarily, Participant has provided the Company with at
least twelve (12) months advance notice of his or her retirement date or such
other term of advance notice as is determined by the Chief Human Resources
Officer of the Company; or (ii) if the Company elects to terminate Participant’s
employment, then such termination is without cause.  
(i)
In the event Participant’s termination of employment qualifies as a Qualified
Retirement, Participant may exercise the Company Matching Option to the extent
vested as of Participant’s retirement date at any time within two (2) years
after Participant’s retirement date, but not beyond the original term of the
Company Matching Option. To the extent unvested as of the retirement date, the
Company Matching Option shall be forfeited. The Committee shall have the
authority in its sole discretion to make any interpretations, determinations,
and/or take any administrative actions with respect to whether Participant has
experienced a Qualified Retirement.

(ii)
Company Matching RSUs that are unvested as of the Participant’s retirement date
are forfeited as of the retirement date.

(iii)
In the event Participant’s termination of employment qualifies as a Qualified
Retirement and Participant also enters into a severance agreement with the
Company, the terms of Section III(D) shall apply with respect to the vesting and
settlement of the Company Matching RSUs and the Company Matching Option.

(F)    The provisions of Section 10 of the ICP, or any successor thereto, shall
apply in the event of a Change in Control.
(G)    For purposes of this Section III, transfer of employment by Participant
from the Company to a subsidiary of the Company, transfer among or between
subsidiaries, transfer from a subsidiary to the Company or any other
continuation of employment with the Company or a subsidiary after termination by
a related entity shall not be treated as termination of employment.


IV.    NON-COMPETITION. The grant of RSUs pursuant to this Agreement is
expressly subject to and contingent upon the requirement that the Participant
shall have fully executed and delivered to the Company the CVS Caremark
Corporation Restrictive Covenant Agreement provided by the Company; provided
that the Company in its sole discretion may waive such requirement if
Participant is currently a party to another agreement with the Company setting
forth restrictive covenants, such as non-competition, non-disclosure, and/or
non-solicitation obligations.  The applicable agreement containing the
restrictive covenants the Company requires in connection with this Award,
whether previously executed or required to be executed in connection with this
Award, is hereafter referred to as the “Restrictive Covenant Agreement”. 
If the Company intends to require Participant to execute and deliver a new
Restrictive Covenant Agreement in connection with the Award hereunder, the
Company shall provide such Restrictive Covenant Agreement to Participant and
Participant agrees to execute and deliver such agreement by the deadline set
forth by the Company, which shall be no less than ten days from the date it is
provided to Participant.  If Participant is currently subject to a Restrictive
Covenant Agreement, Participant hereby affirms his or her agreement and intent
to be bound by the restrictions in the Restrictive Covenant Agreement and to
comply with all of its provisions. 
Participant agrees that failure to execute and return the Restrictive Covenant
Agreement, if required, shall result in the immediate and irrevocable forfeiture
of the RSU Award hereunder and any right to receive dividend equivalents or
Shares with respect thereto.  Further, if Participant violates any provision of
the applicable Restrictive Covenant Agreement, any unvested RSUs will be
immediately and irrevocably forfeited, and no payment of any kind, including
dividend equivalents or Shares, shall be payable with respect thereto.  This
Section shall not constitute the Company’s exclusive remedy for Participant’s
violation of the Restrictive Covenant Agreement, and the Company may seek all
available legal or equitable remedies in the event of Participant’s violation or
threatened violation of the Restrictive Covenant Agreement, including injunctive
relief.


V.    MISCELLANEOUS.
(A)    Withholding Tax. Participant may be subject to withholding taxes as a
result of the exercise of the Company Matching Option or settlement of
Participant Purchased RSUs or Company Matching RSUs. Except as may

4
    
    

--------------------------------------------------------------------------------

Pre-Tax



otherwise be elected by Participant, the number of shares of Stock to be
delivered by the Company to Participant shall be reduced by the smallest number
of shares of Stock having a FMV at least equal to the dollar amount of federal,
state or local tax withholding required to be withheld by the Company with
respect to such exercise or settlement. Any shares of Stock so withheld or
tendered will be valued as of the date they are withheld or tendered. In lieu of
having the number of shares of Stock underlying the applicable award reduced,
Participant may elect to pay to the Company in cash, promptly when the amount of
such obligations become determinable, all applicable federal, state, local and
foreign withholding taxes that result from each such exercise or settlement.
Such election may be made electronically or in writing at any time prior to the
exercise date or Settlement Date, as applicable.






(B)    Recoupment. This Award under the ICP shall be subject to the terms of the
Company’s Recoupment Policy as it exists from time to time, which may require
Participant to immediately repay to the Company the value of any pre-tax
economic benefit that he or she may derive from the Award. By accepting this
Award, Participant acknowledges that the Company’s Recoupment Policy has been
made available for Participant’s reference.
(C)    Certain Terms and Conditions of the PEP. Participant acknowledges and
agrees that the terms and conditions of the PEP preclude all transfers of
Participant Purchased RSUs, all Company Matching RSUs, and the Company Matching
Option, except in limited circumstances in the event of Participant’s death,
impose a risk of forfeiture on Company Matching RSUs and the Company Matching
Option, relieve the Company of certain obligations unless and until laws and
regulations have been complied with, provide for adjustments to Participant
Purchased RSUs, Company Matching RSUs, and the Company Matching Option upon the
occurrence of certain events, and specify the state law which shall govern this
Agreement, without giving effect to principles of conflict of laws.
(D)    Binding Agreement. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties. In particular,
Participant's heirs, executors, administrators, and successors shall be subject
to the terms and conditions of the PEP, ICP and this Agreement, and the Company
may require any such person to execute an agreement or other documents
acknowledging and agreeing to such terms and conditions as a condition precedent
to any transfer of rights hereunder or shares of Stock issuable under the PEP,
including upon exercise of the Company Matching Option, into the name of any
such person.
(E)    Integration Clause; Amendments to Agreement. This Agreement, together
with the PEP and the ICP, constitutes the entire Agreement between the parties
with respect to the PEP, and supersedes any prior agreements or documents with
respect thereto. This Agreement may be amended, but no amendment or other change
which may impose any additional obligation upon the Company or materially impair
the rights of Participant under the PEP shall be valid unless contained in a
writing signed by the party to be bound thereby.
(F)    Employment. Neither the execution and delivery hereof nor the granting of
the Company Matching RSUs or the Company Matching Option evidenced hereby shall
constitute or be evidence of any agreement or understanding, expressed or
implied, on the part of the Company or its subsidiaries to employ Participant
for any specific period.
(G)    Acceptance of Award. Acceptance may be submitted either electronically,
if available, or in writing. The Company Matching Option may not be exercised
unless and until the Company has received acceptance by the Participant of the
terms and conditions set forth herein.
(H)    Company Matching RSUs. Neither a Company Matching RSU nor a Participant
Purchased RSU represents an equity interest in the Company and neither carries
any voting rights. Except as otherwise specifically provided herein, Participant
shall have no rights of a shareholder with respect to the RSUs until the related
shares of Stock have been delivered to Participant.
(I)    Section 409A. The Company intends that this Agreement not violate any
applicable provision of, or result in any additional tax or penalty under,
Section 409A of the Internal Revenue Code of 1986 (the “Code”), as amended, and
that to the extent any provisions of this Agreement do not comply with Code
Section 409A the Company will make such changes in order to comply with Code
Section 409A to the extent it considers reasonable. In all events, the
provisions of CVS Caremark Corporation’s 409A Universal Definitions Document are
hereby incorporated by reference and to the extent required to avoid a violation
of the applicable rules under Section 409A by reason of Section 409A(a)(2)(B)(i)
of the Code, payment of any amounts subject to Section 409A of the Code shall be
delayed until the first business day of the seventh month immediately following
the employment termination date. For purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to the “termination of employment” (and
corollary terms) shall be construed to refer to “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)). Notwithstanding the
foregoing,

5
    
    

--------------------------------------------------------------------------------

Pre-Tax



the Company makes no representations as to the tax treatment or consequences of
any payment made hereunder, and Participant, by accepting this Award,
acknowledges that Participant shall be solely responsible for same.
(J)    Notices. Any notice hereunder to the Company shall be addressed to One
CVS Drive, Woonsocket, RI 02895, Attention: Senior Vice President, Chief Human
Resources Officer, and any notice required to be given hereunder to Participant
shall be addressed to Participant at his or her address as shown on the records
of the Company, subject to the right of either party to designate in writing
some other address for notices.




By:     s/Lisa G. Bisaccia        
         Senior Vice President
Chief Human Resources Officer
CVS CAREMARK CORPORATION






Accepted by:        ______________________________
Participant Signature




______________________________
EMPLID




______________________________
Date

6
    
    